COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                   MEMORANDUM ORDER

Appellate case name:     City of Pasadena, Jeff Wagner, and Robin Green v. APTVV, LLC and
                         APTPCY, LLC

Appellate case number:   01-20-00287-CV

Trial court case number: 2018-25740

Trial court:             334th District Court of Harris County

       It is ordered that appellants’ second motion for extension of time to file motions for
rehearing and en banc reconsideration is GRANTED. Appellants’ motions for rehearing and en
banc reconsideration, if any, are due on or before October 10, 2022.
       No further extensions of this deadline will be granted.

Judge’s signature: /s Sarah Beth Landau
                    Acting individually    Acting for the Court


Date: September 29, 2022